Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in respond to Applicant’s Requested for Continuation Examination filed on 02/02/2021.
Status of claims
Claims 1-20 are pending. Claims 1, 5-11 and 15-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 04/19/2021 by the applicant Mr. RYAN MCCORMICK (Reg. No. 73,188). 

The application has been amended as follows:

1. 	(Currently Amended) A method for the deployment of deceptive decoy elements in a computerized environment to identify data leakage processes invoked by suspicious entities, comprising:
	generating at least one deceptive decoy element; 
collecting information related to each folder of a plurality of folders in the computerized environment, wherein the at least one deceptive decoy element is deployed in a first folder of the plurality of folders;
		analyzing the collected information to determine the sensitivity level of the first folder;
		monitoring the collected information to determine whether changes in the first folder have occurred, wherein the changes are related to at least the sensitivity level of the first folder;
		updating the sensitivity level of the first folder of the plurality of folders when it is determined that changes in the first folder have occurred; and
	deploying the generated at least one deceptive decoy element in a folder in a file system of the computerized environment, wherein the deployment is based on a sensitivity level of the folder, wherein the at least one deceptive decoy element is configured to provide an indication of unauthorized access upon an attempt by an unauthorized entity to access the folder.

2-4.	(Cancelled)
	
5.	(Currently Amended) The method of claim [[4]] 1, further comprising:
 	determining the deployment of the at least one deceptive decoy element based on the updated sensitivity level of each folder of the plurality of folders.

6.	(Currently Amended) The method of claim [[2]] 1, further comprising:
	retrieving, from the collected information, characteristics of a file stored in the first folder. 

7.	(Original) The method of claim 5, further comprising:
	analyzing the characteristics of the file. 

8.	(Previously Presented) The method of claim 7, further comprising:
	generating the at least one deceptive decoy element based on the analysis of the characteristics of the file. 

9.	(Previously Presented) The method of claim 1, wherein the at least one deceptive decoy element includes a data file simulating a regular data element. 

10. 	(Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process for the deployment of deceptive decoy elements in a computerized environment to identify a data leakage processes invoked by suspicious entities, the process comprising:
	generating at least one deceptive decoy element; 
	collecting information related to each folder of a plurality of folders in the computerized environment, wherein the at least one deceptive decoy element is deployed in a first folder of the plurality of folders;
		analyzing the collected information to determine the sensitivity level of the first folder;
		monitoring the collected information to determine whether changes in the first folder have occurred, wherein the changes are related to at least the sensitivity level of the first folder;
	updating the sensitivity level of the first folder of the plurality of folders when it is determined that changes in the first folder have occurred; and
	deploying the generated at least one deceptive decoy element in a folder in a file system of the computerized environment, wherein the deployment is based on a sensitivity level of the folder, wherein the at least one deceptive decoy element is configured to provide an indication of unauthorized access upon an attempt by an unauthorized entity to access the folder.

11.	(Currently Amended) A system for deployment of deceptive decoy elements in a computerized environment to identify data leakage processes invoked by suspicious entities, comprising:
	an interface;
	a processing circuitry;
	a memory coupled to the processing circuitry, the memory contains therein instructions that when executed by the processing circuitry configure the system to: 

	collecting information related to each folder of a plurality of folders in the computerized environment, wherein the at least one deceptive decoy element is deployed in a first folder of the plurality of folders;
		analyzing the collected information to determine the sensitivity level of the first folder;
		monitoring the collected information to determine whether changes in the first folder have occurred, wherein the changes are related to at least the sensitivity level of the first folder;
	updating the sensitivity level of the first folder of the plurality of folders when it is determined that changes in the first folder have occurred; and
	deploy the generated at least one deceptive decoy element in a folder in a file system of the computerized environment, wherein the deployment is based on a sensitivity level of the folder, wherein the at least one deceptive decoy element is configured to provide an indication of unauthorized access upon an attempt by an unauthorized entity to access the folder.

12-14.	(Cancelled) 
	
15.	(Currently Amended) The system of claim [[14]] 11, wherein the system is further configured to:
 	determine the deployment of the at least one deceptive decoy element based on the updated sensitivity level of each folder of the plurality of folders.

16.	(Currently Amended) The system of claim [[12]] 11, wherein the system is further configured to:
	retrieve, from the collected information, characteristics of a file stored in the first folder. 

17.	(Previously Presented) The system of claim 16, wherein the system is further configured to:
	analyze the characteristics of the file. 


	generate the at least one deceptive decoy element based on the analysis of the characteristics of the file. 

19.	(Previously Presented) The system of claim 11, wherein the at least one deceptive decoy element includes a data file simulating a regular data element.

20.	(Previously Presented) The method of claim 1, further comprising:
	analyzing at least contents of the folder in the file system of the computerized environment;
	determining the sensitivity level of the folder based on the analysis.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “generating a deceptive decoy element. The generated deceptive decoy element is deployed in a folder in a file system of the computerized environment, where the deployment is based on a sensitivity level of the folder, and the deceptive decoy element is configured to provide an indication of unauthorized access upon an attempt by an unauthorized entity to access the folder. Information related to each folder of a set of folders is collected in the computerized environment. The collected information is analyzed to determine the sensitivity level of the folder”; in combination with all the elements of each independent claim as amended by Applicant on 04/19/2021. The claim has been considered persuasive, in light of its 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/EVANS DESROSIERS/Primary Examiner, Art Unit 2491